Citation Nr: 1434208	
Decision Date: 07/31/14    Archive Date: 08/04/14

DOCKET NO.  10-13 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Bonnie Yoon, Associate Counsel



INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from February 1941 to November 1945.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota, which denied entitlement to TDIU.  The Veteran appealed the decision to the Board, and while the case was before the Board, the Veteran died in January 2011.  The Veteran's wife died in April 2011.  In June 2011, the Veteran's daughter filed a claim for accrued benefits.  

In October 2010, the Board requested an expert medical opinion from the Veterans Health Administration (VHA) in order to obtain an opinion regarding the Veteran's employability.  38 U.S.C.A. § 7109; 38 C.F.R. § 20.901(d).  The requested opinion was received by the Board in December 2010.  In January 2011, the Board wrote to the Veteran, provided him a copy of the VHA opinion, and solicited additional evidence and/or argument.  Cf. Thurber v. Brown, 5 Vet. App. 119 (1993).  The Veteran's representative submitted a brief in response in March 2011.

The Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008), created a new 38 U.S.C. § 5121A, allowing substitution in the case of the death of a claimant who dies on or after October 10, 2008.  The RO determined in April 2012 that the Veteran's daughter was entitled to substitution in the pending claim, and is therefore considered the proper appellant at this time.  38 U.S.C.A. § 5121A.  The claim on appeal has now returned to the Board with the appellant substituting for the deceased Veteran.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA and Veterans Benefits Management System (VBMS) systems to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A finding of TDIU is dependent upon consideration of the impact of service-connected disabilities on a Veteran's ability to secure and follow substantially gainful employment.  38 C.F.R. § 4.16.  Other factors to be considered include educational achievement, employment history, and vocational training.  38 C.F.R. § 4.16(b).

In his July 2009 claim for TDIU (VA 21-8940), the Veteran reported than he was prevented from securing or following a substantially gainful occupation due to his migraines and knee condition.  He reported that he last worked in 1985, and that he was self-employed, working in accounting, from around 1957 to 1985, and became too disabled to work in 1985.  The Veteran completed four years of high school, and received on the job training in accounting.   In his July 2007 request for employment information (VA 21-4192), the Veteran stated that he did not work regular hours due to his service-connected disabilities, and that he worked at home and had to work around his mental health problems.  He also stated that there were many days that he did not work because of his mental problems, and that he finally quit because he could not "handle it anymore, mentally."  In a December 2009 statement, the Veteran stated that his accounts understood he had mental problems and made concessions for him during the years he worked, including letting him take more time to finish his work.  He also stated that his wife would help him, and did a lot of the work he was not able to do, such as typing and filing, and that if he worked for someone he would not have lasted very long because of his lack of concentration.  The Veteran felt that he could not work for anyone because he would not have lasted very long because he would not be able to keep on task and would probably get fired.  

There are two opinions of record addressing the Veteran's employability, both of which are insufficient to determine the issue.  The Veteran underwent a VA general medical examination in August 2009.  The examiner opined that the Veteran would have a great deal of difficulty doing manual labor, but not due to his service-connected disabilities, and that the left knee and headache condition had a minimal impact on the Veteran's ability to do sedentary labor.  However, the examiner provided no rationale for the opinion, as such, it lacks probative weight.

In October 2010, a VHA medical opinion was requested.  The VHA physician was asked whether the Veteran was unable to secure and follow a substantially gainful occupation due solely to his service-connected residuals of cerebral concussion, to include any physical, psychiatric, and cognitive manifestations of such.  An opinion was rendered in December 2010.  The VHA physician reviewed the Veteran's claims file, and then stated that it was his opinion that attribution of the Veteran's current cognitive difficulties, and consequent inability to achieve gainful employment, was not sustainable.  The neurologist further added that the Veteran was of the age where Alzheimer's and vascular dementia are common, and that his current cognitive status is more likely secondary to those relatively common conditions.  However, since there was no evidence to indicate that the Veteran had been diagnosed with Alzheimer's or vascular dementia, this opinion is inadequate and lacks probative weight.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that medical opinions premised on inaccurate facts are entitled to no probative weight).  Additionally, the VHA physician focused on cognitive difficulties, and did not adequately address any psychiatric or physical manifestations of the Veteran's service-connected disorder.  

The Board also notes that the Veteran had underwent VA examinations with respect to his claim in October 2009.  However, neither examiner offered an opinion as to the Veteran's employability.

Based on the foregoing, the Board finds that a new opinion addressing whether the Veteran was unable to secure and follow a substantially gainful occupation due to his service-connected disabilities of cerebral concussion with post-traumatic cephalgia and shrapnel wound to the left knee, is necessary.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  Forward the Veteran's claims file to an appropriate specialist for an opinion as to whether the Veteran's service-connected disabilities of cerebral concussion with post-traumatic cephalgia and shrapnel wound to the left knee, precluded him from obtaining or retaining substantially gainful employment.  

The examiner should provide an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent or greater), that the Veteran's service-connected disabilities of cerebral concussion with post-traumatic cephalgia and shrapnel wound to the left knee, either singly or taken together, rendered him unable to secure or follow a substantially gainful occupation consistent with his education and occupational background.  The opinion should address the Veteran's ability to procure and maintain gainful employment consistent with his education and occupational experience, irrespective of age and any nonservice-connected disorders.  The claims file must be made available for review and the examiner's report should reflect that such review occurred.

The opinion provider should cite to the medical and competent lay evidence of record, and explain the rationale for all opinions given.  The examiner should take into consideration the Veteran's contentions, including that due to mental difficulties he could only work as a self-employed accountant out of his home, working at his own pace, without supervision.

If the examiner cannot provide an opinion without resort to speculation, the examiner must provide a reason why this is so, and must state whether there is additional evidence that would permit the opinion to be rendered.

2.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claim on appeal.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the Appellant and her representative the requisite period of time to respond.    

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



